Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 12



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                            CASE NO.

 JARED McGRIFF, OCTAVIA YEARWOOD, and
 RODNEY JACKSON,

         Plaintiffs,
 v.

 CITY OF MIAMI BEACH,

 DAN GELBER, in his official capacity as Mayor
 of the City of Miami Beach, and in his individual
 capacity, and

 JIMMY MORALES, in his official capacity as
 City Manager of the City of Miami Beach, and
 in his individual capacity,

       Defendants.
 _______________________________/

                                          COMPLAINT

         Plaintiffs, JARED McGRIFF, OCTAVIA YEARWOOD, and RODNEY JACKSON

 hereby sue Defendants CITY OF MIAMI BEACH, DAN GELBER, and JIMMY MORALES

 and allege as follows:

                                        INTRODUCTION

      1. In the Spring of 2019, the City of Miami Beach (“City ) decided to create a series of art

         installations for display on Miami Beach during that year s Memorial Day Weekend.

         Calling the project “ReFrame Miami Beach, the City expected that the installations

         would promote conversations about race relations on Miami Beach.

      2. The history of race relations on Miami Beach is an ugly one. Until the 1960s, Miami

         Beach enforced many of the same racist Jim Crow policies that were, for all practical
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 12



       purposes, indistinguishable from those of the states of the Deep South. Among other

       things:

           a. During most of the first half of the 20th century, Black people were not permitted

                 to live on Miami Beach.

           b. Beginning in the 1930s, Black people who worked on Miami Beach were required

                 to register with the police, be fingerprinted and photographed, and carry identity

                 cards.

           c. Until the civil rights protests of the 50s and 60s, Black people were not allowed to

                 swim at the City s public beaches.

           d. Audiences in Miami Beach theatres and night clubs were strictly segregated into

                 the 1950s.

           e. Miami Beach police regularly arrested interracial couples until the U.S. Supreme

                 Court declared the practice unconstitutional.

           f. Black entertainers were not permitted to perform at Miami Beach hotels until the

                 1950s.

           g. Even then, they were not welcome to stay at hotels on the Beach, so when

                 Muhammad Ali won the heavyweight championship at the Miami Beach

                 Convention Center in 1963, he and his support staff were required to leave Miami

                 Beach and stay at an historically Black motel in Miami.

    3. In recent years, the response of local law enforcement to the celebration of Memorial

       Day, which, on Miami Beach, had come to be known as Urban Beach Weekend

       (“UBW ), was a reminder of that ugly history. Over the past decade, tens of thousands of

       students and other young people, most of them Black and Latino, have come to Miami
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 12



          Beach during UBW. The massive presence of police officers, and their aggressive tactics

          during those weekends, were widely criticized as racially discriminatory by civic

          organizations and the media.

       4. It was against this background that plaintiffs Jared McGriff and Octavia Yearwood, both

          of whom are art curators, were engaged by the City to create a number of art installations

          on the subject of race relations on Miami Beach during the 2019 UBW from May 23-27.

       5. One of those installations was planned for Lincoln Road, where the curators installed a

          number of art works, including a painting by plaintiff Rodney Jackson. Jackson s

          painting depicted a man named Raymond Herisse, a Haitian-American man who was

          killed in a hail of police bullets on South Beach in 2011.

       6. The day after the Herisse painting was mounted, a City official advised the curators that

          Jackson s painting had to be removed because the police objected to it. If it was not, he

          warned that the entire Lincoln Road installation would be closed.

       7. Mayor Dan Gelber has publicly acknowledged that he and City Manager Jimmy Morales

          ordered the Herisse painting taken down because they did not like its point of view, and

          that, since the City paid for it, the City was free to order its removal.

       8. The actions of the defendants constituted viewpoint censorship and flatly violate the First

          Amendment.

       9. This action is intended to redress the plaintiffs First Amendment rights.

                                            JURISDICTION

 10.      This Court has subject matter jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§

 1331, 1343(a)(3) and (4).
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 12



 11.    This Court has the authority to grant declaratory and injunctive relief under 28 U.S.C. §§

 2201-2202 and Fed. R. Civ. P. 57 and 65. The federal rights asserted by plaintiffs are enforceable

 under 42 U.S.C. § 1983. An award of attorney s fees and costs is authorized pursuant to 42

 U.S.C. § 1988.

                                             PARTIES

 13.    Plaintiff Rodney Jackson is a visual artist who has produced paintings and other artistic

 works for more than 25 years.

 14.    He currently lives in Coconut Grove, in Miami, Florida.

 15.    For about ten years during the 90s and the early 2000s, he illustrated a comic book called

 “The Adventures of Bibi and Friends that celebrated the diversity of South Beach.

 16.    Plaintiff Jackson was also the curator and contributor for an exhibit entitled “The Force,

 which explored state-sanctioned police violence against people of color and which was displayed

 in the Kroma Gallery in Coral Gables in 2016.

 17.    Plaintiff Jared McGriff is an artist and marketing manager.

 18.    He lives in and has his studio on Miami Beach, Florida.

 19.    Plaintiff McGriff has had his own less than positive experiences with the Miami Beach

 Police Department and wanted to be involved in “ReFrame Miami Beach as a step toward

 changing how black people are viewed on Miami Beach. Specifically, he wanted to use his

 experience in art and marketing to have another narrative available during UBW other than the

 militarized police presence during Memorial Day Weekend that had become common in the

 preceding years.

 20.    Plaintiff Octavia Yearwood is an artist, arts educator, and art curator.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 12



 21.     Plaintiff Yearwood participated in the ReFrame project because she thought it might lead

 to an honest exploration of relations between people of color, both local residents and visitors,

 and Miami Beach officials.

 22.     Defendant City of Miami Beach is a municipality organized and existing under the laws

 of the State of Florida and located in Miami-Dade County, Florida. Under Florida law, it has the

 power to sue or be sued. See Art. VIII, § 2(b), Fla. Const.; § 166.021, Fla. Stat.

 23.     Defendant Dan Gelber is the Mayor of the City of Miami Beach. He is sued in his official

 and in his individual capacities.

 24.     Defendant Jimmy Morales is the City Manager of the City of Miami Beach. He is sued in

 his individual and in his official capacities.

                                                  FACTS

 22.     In announcing the project, which the City itself named “ReFrame Miami Beach, the City

 said that “ReFrame sparks crucial conversations about inclusion, surveillance, and propaganda

 using the works of local artists, curators, and organizers. The theme of the event was to be

 “Trust as Currency.

 23.     In April 2019, Plaintiffs Yearwood and McGriff had discussions about the ReFrame

 project with two City employees in the City s Department of Tourism and Culture: Matt Kenney,

 who was its Director, and Brandi Reddick, who was the Department s Cultural Affairs Manager.

 24.     Soon thereafter, Plaintiffs Yearwood and McGriff submitted a proposal for the ReFrame

 project to which Reddick and Kenney responded enthusiastically, and Plaintiffs Yearwood and

 McGriff began working on the project.

 25.     Plaintiff Yearwood contacted Plaintiff Jackson and other artists about participating in the

 project.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 12



 26.      On May 9, 2019, the City and plaintiff McGriff signed a Professional Services

 Agreement pursuant to which Quinn Projects, LLC, Plaintiff McGriff s production company,

 would provide certain services. Exhibit A to the Agreement, entitled “Scope of Services,

 described the artistic installations that Quinn Projects would develop. The Agreement, including

 Exhibit A, are provided as Exhibit 1 to this Complaint.

 27.      Exhibit A stated that Quinn Projects “would provide the cultural programming for Trust

 as Currency for Memorial Day Weekend, May 23-27, 2019.

 28.      “Trust as Currency was the name that Plaintiffs McGriff and Yearwood had suggested

 to the City as a theme for the UBW arts events. The meaning of that theme was understood by

 both Plaintiffs and Defendants, namely, that trust was at the center of any meaningful discussion

 about race relations on Miami Beach.

 29.      Exhibit A noted that the arts installation that the Plaintiffs would exhibit at 737 Lincoln

 Road was to be called “I See You, Too, and it was described as an exhibition “about how

 propaganda and misinformation have compromised us.

 30.      In discussing what would be exhibited in the “I See You, Too installation, Plaintiffs

 McGriff, Yearwood and Jackson stressed that their central commitment, in conformity with the

 purpose of Reframe, was depicting the truth about the City s historical relationship with the

 Black community, as well as to permit open and honest conversations about that history.

 31.      The Plaintiffs and one other artist created works for the Lincoln Road site that sought to

 fulfill that commitment. There were several sections in the Lincoln Road installation:

       a. In a section entitled “Miami Beach Visual Memoirs, there were several photographs of

          Black people who worked on Miami Beach, including one large photograph depicting a

          young Black man wearing an ID card with his name, photo, and fingerprint.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 12



       b. Plaintiff Jackson s “Memorial to Raymond Herisse, which is reproduced in Exhibit 2 to

          this Complaint, was mounted on a separate wall. It was a large vinyl piece, measuring 4

          feet by 4 feet. Hanging on the wall next to the painting was a description of the shooting

          of Herisse by Miami Beach police in 2011. That description is reproduced in Exhibit 3 to

          this Complaint. In addition, candles had been placed below the image to convey the sense

          that the piece was intended as a memorial to celebrate the life of Raymond Herisse.

       c. In another section, there was an audio recording of police radio chatter.

       d. A video in another section depicted young Black men and women relaxing and enjoying

          themselves outdoors.

       e. There was also a space in the installation, created by artist Loni Johnson, that was

          intended as a healing space. It contained items associated with ancestral and historical

          memory, including a poem, plants, sage, shells, and a statue of the Yoruba Goddess

          Yemaya. There were also chairs so that visitors, if they wanted, could sit, read, and

          reflect about the subject matter of the installation.

 32.      That the works exhibited in the “I See You, Too installation were consistent with the

 City s understanding of the ReFrame project was confirmed in the days before UBW by

 Defendant Morales, who acknowledged that the purpose of ReFrame, was “to spark

 conversations about inclusion, Blackness and relationships through artistic media.

 https://www.miamitimesonline.com/lifestyles/more-art-for-urban-beach/article_ab60559c-6c23-

 11e9-8363-27a8eb44d162.html,

 33.      On Saturday morning, May 25, 2019, Matt Kenney spoke to Plaintiff Yearwood and

 advised her that the Police Department objected to “Memorial to Raymond Herisse and that the
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 12



 City required that the painting be taken down. He told her that, if the work was not taken down,

 the entire exhibit, “I See You, Too, would be closed.

 34.    That afternoon, Plaintiffs took down the painting. In its place, they posted a sign that

 read, “This artwork has been removed at the request of the Miami Beach Police.

 35.    A few days later, a city spokesperson sought to justify the City s actions in demanding

 the removal of “Memorial to Raymond Herisse. While conceding that the “purpose of the

 ReFrame cultural programming this past weekend was to create an opportunity for inclusiveness

 and mutual exchange, she said that the “City Manager felt that the panel in the one particular art

 installation regarding the incidents of Memorial Day weekend in 2011 did not achieve this

 objective.          https://www.miaminewtimes.com/news/miami-beach-city-manager-asks-for-

 removal-of-artwork-memorializing-police-shooting-victim-11183147.

 36.    The spokesman did not explain why the Herisse painting did not satisfy what Morales

 had described as “the purpose of ReFrame, namely, “to spark conversations about inclusion,

 Blackness and relationships through artistic media.

 37.    On November 7, 2019, at a forum called “Community Night: For Freedoms Town Hall

 at the Pérez Art Museum of Miami, an audience member, referring to the removal of the Herisse

 painting, asked Defendant Gelber about the “act of censorship that had occurred the last

 Memorial Day weekend on Miami Beach.

 38.    Defendant Gelber explained that Defendant Morales made the decision. He made it clear

 that Defendant Morales did not base his decision on the failure of the painting to further

 ReFrame purposes. Rather, according to Defendant Gelber, Defendant Morales said, “I don t like

 it, and I don t want it. He also said that Defendant Morales thought he had the power to order

 the painting s removal for no other reason than “I m paying for it.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 12



 39.    Defendant Gelber conceded that he had the power to reverse Defendant Morales

 decision, but he said that he in fact supported it. Defendant Gelber did not defend the removal of

 the Herisse painting on the basis that it failed to conform to the purpose of ReFrame.

 40.    Each of the Plaintiffs has suffered considerable emotional and psychological harm as well

 as damage to their reputations as a result of the Defendants unconstitutional act of censorship.



                                       CAUSE OF ACTION

                                    First Amendment Violation

 41.    The City s unambiguous intention in promoting the ReFrame project was to encourage an

 open and honest dialogue about the history and current reality of race relations on Miami Beach.

 Both in its public announcements of the project, as well as in its contract with Quinn

 Productions, LLC, the City expressed its commitment to welcoming all points of view on the

 subject of race relations.

 42.    The public statements of Defendants Morales and Gelber make it clear that their decision

 to order that Plaintiff Jackson s Herisse painting be taken down was their discomfort with

 Plaintiff s viewpoint that police violence against members of the Black community remains an

 ongoing concern among Black people on Miami Beach.

 43.    In Texas v. Johnson, 491 U.S. 397 (1989), the Supreme Court held that “if there is a

 bedrock principle underlying the First Amendment, it is that the Government may not prohibit

 the expression of an idea because society finds the idea itself offensive or disagreeable.

 44.    Not only does the First Amendment bar the government from prohibiting the expression

 of ideas it finds offensive, it bars the government from refusing to fund ideas merely because it

 finds them offensive. Speiser v, Randall, 357 U.S. 513 (1958). In other words, the government

 may not do indirectly what it cannot directly.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 12



  45.      Defendants ordered that plaintiffs take down Memorial to Raymond Herisse because they

  were offended by the ideas conveyed by the painting.

  46.      The power to refuse to fund art because public officials find it offensive has been flatly

  rejected in two strikingly similar cases, one of which is from this Court:

        a. In Cuban Museum of Arts & Culture v. Miami, 766 F. Supp. 1121, 1127 (S.D. Fla. 1991),

           the City of Miami sought to evict the Museum because “members of the Miami City

           Commission were displeased, perhaps even offended by the Museum directors decision

           to exhibit works of Cuban artists who either lived in Cuba or had not denounced Fidel

           Castro. In holding that the directors decision to exhibit the works was protected by the

           First Amendment, the court firmly rejected the idea that public officials can try to prevent

           the public display of art, even if the City pays for it, merely because they are “displeased

           or “offended by it.

        b. In Brooklyn Institute for Arts and Sciences v. City of New York, 54 F. Supp. 2d 184, 188

           (E.D.N.Y. 1999), New York City threatened to terminate City funding to the Brooklyn

           Museum unless it canceled an exhibit containing works that then-Mayor Giuliani thought

           were “sick and “disgusting and “offensive to Catholics. In rejecting the Mayor s

           assertion, echoing Mayor Gelber s and City Manager Morales here, that it could refuse

           to pay for art that it did not like, the court held, “In many different contexts, then, the

           Supreme Court has made clear that, although the government is under no obligation to

           provide various kinds of benefits, it may not deny them if the reason for the denial would

           require a choice between exercising First Amendment rights and obtaining the benefit.

           54 F. Supp. 2d at 200.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 11 of 12



  47.      In ordering that “Memorial to Raymond Herisse be taken down because they did not like

  its point of view, Defendants violated the plaintiffs First Amendment rights.

                                                 RELIEF

  WHEREFORE, Plaintiffs respectfully request that this Court:

        1. Enter a judgment declaring that defendants violated plaintiffs First Amendment rights by

           demanding that plaintiffs take down “Memorial to Raymond Herisse.

        2. Issue a permanent injunction requiring that defendants display “Memorial to Raymond

           Herisse in a public place comparable to the space in which it would have been displayed

           during Memorial Day weekend in 2019, and for a comparable period of time.

        3. Award damages in an amount to be awarded after trial.

        4. Award costs and attorney s fees pursuant to 42 U.S.C. § 1988;

        5. Grant or award such other relief as this Court deems just and proper.


                                  DEMAND FOR TRIAL BY JURY


           Plaintiffs hereby demand trial by jury on all issues so triable.


  Date: June 23, 2020
                                                  Respectfully submitted,

                                                  Valiente, Carollo & McElligott, PLLC
                                                  Co - Counsel for the Plaintiffs
                                                  1111 Brickell Ave., Suite 1550
                                                  Miami, Florida 33131
                                                  Telephone No. (786) 361-6887
                                                  Facsimile No. (786) 361-7470
                                                  Primary Email: eservice@vcmlawgroup.com
                                                  Secondary Email: matthew@vcmlawgroup.com
                                                  Tertiary Email: dtilley@aclufl.org

                                                  By: /s/ Matthew McElligott _
                                                   Matthew McElligott, Esq.
Case 1:20-cv-22583-UU Document 1 Entered on FLSD Docket 06/23/2020 Page 12 of 12



                                                    Florida Bar No. 69959
                                                    Alan Levine, Esq.1
                                                    New York Bar No. 1373554
                                                    Cooperating Attorneys for the
                                                    Greater Miami Chapter of the ACLU of Florida

                                                  ACLU Foundation of Florida
                                                  Co - Counsel for the Plaintiffs
                                                  4343 West Flagler Street, Suite 400 Miami, FL
                                                  33134
                                                  Telephone No. (786) 363-2714
                                                  Facsimile No. (786) 363-1257

                                                  /s/ Daniel B. Tilley____
                                                  Daniel B. Tilley
                                                  Florida Bar No. 102882
                                                  dtilley@aclufl.org




  1
      Pro hac vice status is being sought by Mr. Levine to appear as co-counsel in this case.
